Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is a response to Applicant's Amendment and Remarks filed May 5, 2022 and May 11, 2022. 
Claims 2 and 8 have been canceled.  Claims 1, 3 and 7 have been amended.
Claims 1, 3, 7, 9 and 13-22 are pending in the instant application and have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
In the previous Office Action mailed November 16, 2021, claims 1-3, 7-9 and 13-22 were rejected under 35 U.S.C. 102(e) as being anticipated by U.S. Publication 20040102391 A1.  This rejection is moot against claims 2 and 8 in view of Applicant’s Amendment filed May 5, 2022 to cancel these claims.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action mailed November 16, 2021. 

Response to Arguments
In response to this argument, Applicants submit that claims 1 and 7 have amended to narrow the range of linked nucleosides from 12 to 30 to 15 to 30, and to increase the % complementarity from 90% to 95%.  Applicants assert that US Publication No. 20040102391 does not teach or suggest a compound comprising a modified oligonucleotide with these required features, and therefore does not anticipate claim 1 or claim 7 or the dependent claims therein.  Accordingly, Applicants believe the rejection is moot.
This argument has been fully considered by the Examiner, but is not found persuasive.  The Examiner acknowledges that claims 1 and 7 have amended to narrow the range of linked nucleosides from 12 to 30 to 15 to 30, and to increase the % complementarity from 90% to 95%, however, it should be noted that Sequence 46 of U.S. Publication 20040102391 is 20 nucleotides in length and is 100% complementary to SEQ ID NO: 1 of the present invention as highlighted below:

    PNG
    media_image1.png
    621
    827
    media_image1.png
    Greyscale


Therefore, Sequence 46 of U.S. Publication 20040102391 is a compound comprising a modified oligonucleotide consisting of 15 to 30 linked nucleosides and having a nucleobase sequence comprising a portion which consists of at least 8 contiguous nucleobases complementary to an equal-length portion of  3543-3569 of SEQ ID NO: 1, and wherein the nucleobase sequence of the modified oligonucleotide is at least 95% complementary to SEQ ID NO: 1 of the instant invention.  
More specifically, Sequence 46 of U.S. Publication 20040102391 is a compound comprising a modified oligonucleotide consisting of 20 linked nucleosides and having a nucleobase sequence comprising a portion which consists of 13 contiguous nucleobases complementary to an equal-length portion of  3551-3563 of SEQ ID NO: 1, and wherein the nucleobase sequence of the modified oligonucleotide is 100% complementary to SEQ ID NO: 1 of the instant invention.  
Applicant is reminded that Sequence 46 of U.S. Publication has 2’-MOE wings and a phosphorothioate deoxy gap.  See Table 1, for example.  Furthermore, U.S. Publication 20040102391 discloses further preferred modification of the sugar includes Locked Nucleic Acids (LNAs).    
Therefore, claims 1, 3, 7, 9 and 13-22 remain rejected under 35 U.S.C. 102(e) as being anticipated by U.S. Publication 20040102391 A1.  


******
In the previous Office Action mailed November 16, 2021, claims 1-3, 7-9 and 13-22 were rejected under 35 U.S.C. 102(e) as being anticipated by U.S. Publication 20090306179 A1.  This rejection is moot against claims 2 and 8 in view of Applicant’s Amendment filed May 5, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed May 5, 2022.  NOTE:  The Examiner is withdrawing this rejection since claims 1 and 7 have amended to narrow the range of linked nucleosides from 12 to 30 to 15 to 30.  Sequence 403 of U.S. Publication 20090306179 is only 14 nucleotides in length.


Double Patenting
In the previous Office Action mailed November 16, 2021, claims 1-3, 7-9 and 13-22 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 and 18 of U.S. Patent No. 10,858,657. This rejection is moot against claims 2 and 8 in view of Applicant’s Amendment filed May 5, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Terminal Disclaimer (TD) filed May 11, 2022.  NOTE:  The TD has been APPROVED on the record.

******
In the previous Office Action mailed November 16, 2021, claims 1-3, 7-9 and 13-22 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,664,190 (submitted on the IDS filed September 30, 2020) in view of WO 2006/020676 A2. This rejection is moot against claims 2 and 8 in view of Applicant’s Amendment filed May 5, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Terminal Disclaimer (TD) filed May 11, 2022.  NOTE:  The TD has been APPROVED on the record.

******
In the previous Office Action mailed November 16, 2021, claims 1-3, 7-9 and 13-22 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 17-19 of U.S. Patent No. 8,084,437 in view of WO 2006/020676 A2.  This rejection is moot against claims 2 and 8 in view of Applicant’s Amendment filed May 5, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Terminal Disclaimer (TD) filed May 11, 2022.  NOTE:  The TD has been APPROVED on the record.

******
In the previous Office Action mailed November 16, 2021, claims 1-3, 7-9 and 13-22 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 8,093,222 in view of WO 2006/020676 A2. This rejection is moot against claims 2 and 8 in view of Applicant’s Amendment filed May 5, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Terminal Disclaimer (TD) filed May 11, 2022.  NOTE:  The TD has been APPROVED on the record.

******
In the previous Office Action mailed November 16, 2021, claims 1-3, 7-9 and 13-22 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 12 and 13 of U.S. Patent No. 8,912,160 in view of WO 2006/020676 A2. This rejection is moot against claims 2 and 8 in view of Applicant’s Amendment filed May 5, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Terminal Disclaimer (TD) filed May 11, 2022.  NOTE:  The TD has been APPROVED on the record.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/TERRA C GIBBS/Primary Examiner, Art Unit 1635